United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Sacramento, CA, Employer )
__________________________________________ )
J.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1866
Issued: June 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2019 appellant filed a timely appeal from a March 12, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.3

1
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from March 12, 2019, the date of OWCP’s last decision, was
September 8, 2019. Because using September 12, 2019, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the FedEx postmark is September 7, 2019, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 12, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $7,577.11, for which she was not at fault, as she
concurrently received Social Security Administration (SSA) age-related retirement benefits while
receiving FECA wage-loss compensation for the period November 1, 2013 through February 2,
2019; (2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether
OWCP properly required recovery of the overpayment by deducting $200.00 from appellant’s
continuing compensation payments, every 28 days.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as presented
in the prior appeal are incorporated herein by reference. The relevant facts are set forth below.
On April 23, 2011 appellant, then a 63-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that she twisted her left knee when pushing a suitcase
into an x-ray tunnel while in the performance of duty. OWCP initially accepted the claim for left
knee tendinitis, and subsequently expanded acceptance of the claim to include left patellar
tendinitis; permanent aggravations of tears of the medial and lateral meniscus of the left knee; and
permanent aggravation of arthropathy of the left knee. It paid appellant compensation benefits on
the supplemental rolls as of May 17, 2013 and on the periodic rolls as of August 25, 2013.
In EN1032 forms dated December 18, 2013 through November 20, 2018, appellant
indicated that she did not receive SSA benefits as part of an annuity for federal service. She
explained on forms dated November 28, 2017 and November 20, 2018 that she was in receipt of
“regular Social Security.”
On December 3, 2018 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form. On January 15, 2019 SSA submitted the completed
form, which showed SSA benefit rates with a FERS offset and without a FERS offset from
November 2013 through December 2018. Beginning November 2013, the SSA rate with FERS
was $1,011.00 and without FERS was $902.90. Beginning December 2013, the SSA rate with
FERS was $1,027.00 and without FERS was $916.40. Beginning December 2014, the SSA rate
with FERS was $1,053.00 and without FERS was $931.90. Beginning December 2016, the SSA
rate with FERS was $1,056.00 and without FERS was $934.60. Beginning December 2017, the
SSA rate with FERS was $1,077.00 and without FERS was $953.20. Beginning December 2018,
the SSA rate with FERS was $1,107.00 and without FERS was $979.80. The SSA noted that
appellant received SSA disability benefits from September through October 2013.
A FERS offset calculation worksheet dated January 30, 2019 noted each period of
overpayment and provided calculations, which resulted in a total overpayment of $7,577.11 during
the period November 1, 2013 through February 2, 2019.
In a preliminary determination dated February 1, 2019, OWCP informed appellant that she
received an overpayment of compensation in the amount of $7,577.11 because the SSA/FERS
4

Docket No. 17-0934 (issued September 1, 2017).

2

offset was not applied to payments for the period November 1, 2013 through February 2, 2019. It
advised that she was without fault in the creation of the overpayment, because she had relied on
misinformation provided to her in writing by OWCP and there was no evidence in the case file to
substantiate that she knew or should have known the proper course of action to be followed. With
the preliminary determination, OWCP included a copy of SSA’s completed January 15, 2019
FERS/SSA dual benefits calculation form, as well as its January 30, 2019 FERS offset calculation
worksheet. It advised appellant that she could request a waiver of recovery of the overpayment.
OWCP requested that she submit a completed Overpayment Recovery Questionnaire (Form
OWCP-20) and it requested financial information, including copies of income tax returns, bank
account statements, bills, pay slips, and any other records to support income and expenses. It
advised appellant that it would deny waiver if she failed to furnish the requested financial
information within 30 days. OWCP further notified her that, within 30 days of the date of the
letter, she could request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing, by completing the Overpayment Action Request Form.
On February 21, 2019 appellant contested the overpayment as to the fact and amount, and
requested waiver of recovery. However, she did not exercise her appeal rights.
By decision dated March 12, 2019, OWCP finalized the preliminary overpayment
determination. It found that appellant had received an overpayment of compensation in the amount
of $7,577.11 because the SSA/FERS offset was not applied to FECA wage-loss compensation
payments for the period November 1, 2013 through February 2, 2019. OWCP further found that
she was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment, because she had not completed and returned OWCP’s overpayment recovery
questionnaire (Form OWCP-20) and had not submitted accompanying financial records.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.6
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.7 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.8

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-09 (February 3, 1997).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $7,577.11 as she concurrently received SSA age-related
retirement benefits while receiving FECA wage-loss compensation benefits for the period
November 1, 2013 through February 2, 2019.
As noted, a claimant cannot receive concurrent FECA wage-loss compensation for wageloss and SSA age-related retirement benefits attributable to federal service for the same period.9
The information provided by SSA accurately indicated that appellant had received SSA age-related
retirement benefits that were attributable to her federal service from November 1, 2013 through
February 2, 2019. Thus, the record establishes that she received an overpayment of FECA wageloss compensation.10
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. The Board finds that OWCP properly
determined the amount of the overpayment. The SSA provided appellant’s SSA benefit rate with
FERS and without FERS during the applicable period. OWCP determined that the difference of
the portion of SSA benefits attributed to her federal service needed to be offset against her OWCP
compensation benefits. This amount differed for each period beginning November 2013. OWCP
calculated that the lack of offset from November 1, 2013 through February 2, 2019 resulted in an
overpayment total of $7,577.11.
The Board has reviewed OWCP’s calculations and finds that it properly determined that
appellant received prohibited dual benefits totaling $7,577.11, thus creating an overpayment of
compensation in that amount, for the period November 1, 2013 through February 2, 2019.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”11 Section 10.438 of OWCP’s regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery of
an overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.12

9

Supra note 7. See also N.B., Docket No. 18-0795 (issued January 4, 2019); A.C., Docket No. 18-1550 (issued
February 21, 2019).
10

Id.

11

5 U.S.C. § 8129.

12

20 C.F.R. § 10.438.

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.13 Appellant,
however, had the responsibility to provide the appropriate financial information and
documentation to OWCP.14
In its preliminary determination dated February 1, 2019, OWCP clearly explained the
importance of providing the completed overpayment questionnaire and financial information,
including copies of income tax returns, bank account statements, bills, pay slips, and any other
records to support income and expenses. It advised appellant that it would deny waiver if she
failed to furnish the requested financial information within 30 days. Appellant, however, did not
submit a completed Form OWCP-20 or submit sufficient financial information necessary for
OWCP to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience.
Consequently, as appellant did not submit the information required under 20 C.F.R.
§ 10.438 of OWCP’s regulations, which was necessary to determine her eligibility for waiver, the
Board finds that OWCP properly denied waiver of recovery of the overpayment.15
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.16 Section
10.441(a) of the regulations17 provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”18

13

Id. at § 10.436.

14

Id. at § 10.438.

15

See T.E., Docket No. 19-0348 (issued December 11, 2019).

16
See C.A., Docket No. 18-1284 (issued April 15, 2019); Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez,
51 ECAB 295 (2000).
17

20 C.F.R. § 10.441(a).

18

Id.

5

ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$200.00 from appellant’s continuing compensation payments every 28 days.
OWCP provided appellant a Form OWCP-20 with the February 1, 2019 preliminary
determination. Appellant did not complete the overpayment recovery questionnaire or provide the
necessary financial information to support her income and expenses prior to the final March 12,
2019 overpayment decision. The overpaid individual is responsible for providing information
about income, expenses, and assets as specified by OWCP.19 When an individual fails to provide
requested financial information, OWCP should follow minimum collection guidelines designed to
collect the debt promptly and in full.20 As appellant did not submit the financial documentation to
OWCP as requested, the Board finds that there is no evidence of record to establish that OWCP
erred in directing recovery of the $7,577.11 overpayment at the rate of $200.00 every 28 days from
her continuing compensation payments.21
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$7,577.11 for the period November 1, 2013 through February 2, 2019, for which she was without
fault, as she concurrently received FECA wage-loss compensation benefits and SSA age-related
retirement benefits without an appropriate offset. The Board further finds that OWCP properly
denied waiver of recovery of the overpayment, and properly required recovery of the overpayment
by deducting $200.00 every 28 days from her continuing compensation payments.

19

Supra note 12.

20

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter 6.400.3
(September 2018).
21

See E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued March 2, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

